DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-21 of U.S. Patent No. 10,921,949 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are a broader version of the patent claims.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-19 of U.S. Patent No. 10,353,532 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are a broader version of the patent claims.
17/175,439
US 10,921,949 B2
1. A method of tracking motion of a wearable sensor system, the method including:










generating, for display, a presentation including (i) a visual rendering of at least a portion of a detected appendage and (ii) at least one instance of a virtual device including a contextual menu providing a virtual interface for interacting with multiple electronic devices included in a scene of a real world space, the at least one instance of the virtual device being affixed to the visual rendering of the portion of the appendage, wherein the contextual menu included in the virtual device includes menu items facilitating a control interface for changing operational modes of at least one electronic device of the multiple electronic devices; and
responsive to a selection of one of the menu items of the contextual menu to select an operation of a particular electronic device of the multiple electronic devices, updating the contextual menu included in the virtual device to include menu items specifically for the particular electronic device.

2. The method of claim 1, further comprising determining that a user gesture indicates a request to interact with the particular electronic device of the multiple electronic devices included in the real world space.


3. The method of claim 1, wherein the presentation is generated for display across an interface of the wearable sensor system and wherein the method further includes automatically sizing the virtual device to fit the presentation based on determined motion information of the wearable sensor system with respect to at least one detected feature of the appendage.

4. The method of claim 3, wherein the automatic sizing of the virtual device further includes adjusting a size of the virtual device in relation to a size of the appendage.
5. The method of claim 1, wherein the contextual menu included in the virtual device corresponds to a unique control feature that controls a specific operation of the particular electronic device.
6. The method of claim 1, wherein the virtual device includes an ornamentation.
7. The method of claim 1, wherein the virtual device includes a scroll bar.
8. The method of claim 1, wherein the virtual device includes a knob.
9. The method of claim 1, wherein the virtual device includes a slider.
10. The method of claim 1, wherein the virtual device includes a button.
11. The method of claim 1, wherein the virtual device includes a virtual object indicating a command input.
12. A method of providing an augmented reality environment, the method including:








integrating a virtual device including a contextual command input onto a representation of a detected user body portion, the contextual command input providing an interaction with multiple electronic devices in a real world space;
generating, for display, a presentation including (i) a visual rendering of the user body portion and (ii) at least one instance of the virtual device affixed to the visual rendering of the user body portion, wherein the contextual command input included in the virtual device facilitates a control interface for changing operational modes of at least one electronic device of the multiple electronic devices; and
responsive to a selection of one item of the contextual command input to select an operation of a particular electronic device of the multiple electronic devices, updating the contextual command input included in the virtual device to include items specifically for the particular electronic device.
13. The method of claim 12, wherein the integrating includes:
determining that a user gesture indicates a request to interact with the particular electronic device of the multiple electronic devices included in the real world space; and
adjusting a size of the virtual device to correspond to a size of the representation of the user body portion.


14. The method of claim 13, wherein the adjusting includes:
sizing the virtual device to maintain a fixed relationship between the size of the virtual device and the size of the representation of the user body portion.
15. The method of claim 12, further comprising:
determining, based at least upon an identity of the user body portion, at least one point to which the virtual device can be affixed.
16. The method of claim 12, wherein one or more cameras capture a position of the user body portion in at least one of an RGB mode with ambient illumination and an infrared (IR) mode when an IR source is activated.
17. A system, comprising:
a processing system configured to (i) detect, from information sensed from a real world space, at least one of a position and a motion of an appendage of a user, (ii) determine at least one point on the appendage to which a virtual device including a contextual menu can be affixed for interacting with multiple electronic devices included in a scene of the real world space, and (iii) detect, from the sensed information, a finger gesture made freely in 3D space; and


a processing system configured to generate, for display, a presentation including (i) a visual rendering of at least a portion of a detected appendage and (ii) at least one instance of a virtual device including a contextual menu providing a virtual interface for interacting with multiple electronic devices included in a scene of a real world space, the at least one instance of the virtual device being affixed to the visual rendering of the portion of the appendage, wherein the contextual menu included in the virtual device includes menu items facilitating a control interface for changing operational modes of at least one electronic device of the multiple electronic devices,
wherein, the processing system, responsive to a selection of one of the menu items of the contextual menu to select an operation of a particular electronic device of the multiple electronic devices, updating the contextual menu included in the virtual device to include menu items specifically for the particular electronic device.






18. A non-transitory computer readable storage medium impressed with computer program instructions to track motion of a wearable sensor system, the computer program instructions, when executed on a processor, implement a method comprising:










generating for display, a presentation including (i) a visual rendering of the at least a portion of a detected appendage and (ii) at least one instance of a virtual device including a contextual menu providing a virtual interface for interacting with multiple electronic devices included in a scene of a real world space, the at least one instance of the virtual device being affixed to the visual rendering of the portion of the appendage, wherein the contextual menu included in the virtual device includes menu items facilitating a control interface for changing operational modes of at least one electronic device of the multiple electronic devices; and
responsive to a selection of one of the menu items of the contextual menu to select an operation of a particular electronic device of the multiple electronic devices, updating the contextual menu included in the virtual device to include menu items specifically for the particular electronic device.










19. A system including a memory and one or more processors, the memory storing computer program instructions for providing an augmented reality environment, the computer program instructions, when executed on the one or more processors, causing the one or more processors to implement the method of claim 13.
20. A non-transitory computer readable storage medium impressed with computer program instructions for providing an augmented reality environment, the computer program instructions, when executed on one or more processors, causing the one or more processors to implement the method of claim 13.

1. A method of tracking motion of a wearable sensor system, the method including:
detecting, from a video stream, (i) a hand of a user, (ii) multiple electronic devices included in a scene of a real world space, and (iii) one or more features of the detected hand;
determining at least one point on the hand to which a virtual device including a contextual menu can be affixed, the virtual device providing a virtual interface for interacting with the multiple electronic devices included in the scene of the real world space;
generating, for display, a presentation including (i) a visual rendering of the hand and (ii) at least one instance of the virtual device affixed to the visual rendering of the hand, wherein the contextual menu included in the virtual device includes menu items facilitating a control interface for changing operational modes of the multiple electronic devices included in the scene of the real world space; and





responsive to a selection of one of the menu items of the contextual menu to select an operation of a particular electronic device of the multiple electronic devices, (i) updating the contextual menu included in the virtual device to include menu items specifically for the particular electronic device and 

(ii) determining that a user gesture indicates a request to interact with the particular electronic device of the multiple electronic devices included in the scene of the real world space.



2. The method of claim 1, wherein the presentation is generated for display across an interface of the wearable sensor system.
3. The method of claim 2, further including automatically sizing the virtual device to fit the presentation based on determined motion information of the wearable sensor system with respect to at least one feature of the detected one or more features of the hand.

4. The method of claim 3, wherein the automatic sizing of the virtual device further includes adjusting a size of the virtual device in relation to a size of the hand.
6. The method of claim 1, wherein the contextual menu included in the virtual device corresponds to a unique control feature that controls a specific operation of the particular electronic device.
7. The method of claim 1, wherein the virtual device includes an ornamentation.
8. The method of claim 1, wherein the virtual device includes a scroll bar.
9. The method of claim 1, wherein the virtual device includes a knob.
10. The method of claim 1, wherein the virtual device includes a slider.
11. The method of claim 1, wherein the virtual device includes a button.
12. The method of claim 1, wherein the virtual device includes a virtual object indicating a command input.
13. A method of providing an augmented reality environment, the method including:
detecting, from a video stream, a representation of a user body portion and multiple electronic devices within a field of view;
determining at least one point on the representation of the user body portion to which a virtual device including a contextual command input can be affixed;
integrating the virtual device including the contextual command input onto the representation of the user body portion;


generating, for display, a presentation including (i) a visual rendering of the user body portion and (ii) at least one instance of the virtual device affixed to the visual rendering of the user body portion, wherein the contextual command input included in the virtual device facilitates a control interface for changing operational modes of the multiple electronic devices; and

responsive to a selection of one item of the contextual command input to select an operation of a particular electronic device of the multiple electronic devices, (i) updating the contextual command input included in the virtual device to include items specifically for the particular electronic device and


 (ii) determining that a user gesture indicates a request to interact with the particular electronic device of the multiple electronic devices included in the field of view.
14. The method of claim 13, wherein the integrating includes: adjusting a size of the virtual device to correspond to a size of the representation of the user body portion.

15. The method of claim 14, wherein the adjusting includes:
sizing the virtual device to maintain a fixed relationship between the size of the virtual device and the size of the representation of the user body portion.
16. The method of claim 13, wherein the determining of the at least one point includes:
determining, based at least upon an identity of the user body portion, the at least one point to which the virtual device can be affixed.
17. The method of claim 13, wherein one or more cameras capture a position of the user body portion in at least one of an RGB mode with ambient illumination and an infrared (IR) mode when an IR source is activated.
20. A system, comprising:
a processing system configured to (i) detect, from information sensed from a real world space, at least one of a position and a motion of a hand of a user, (ii) determine at least one point on the hand to which a virtual device including a contextual menu can be affixed for interacting with multiple electronic devices included in a scene of the real world space,
 (iii) detect multiple electronic devices included in a scene of the real world space and (iv) detect, from the sensed information, a finger gesture made freely in 3D space; and
a subsystem configured to generate, for display, a presentation including (i) a visual rendering of the hand and 
(ii) at least one instance of the virtual device affixed to the visual rendering of the hand, wherein the contextual menu included in the virtual device includes menu items facilitating a control interface for changing operational modes of the multiple electronic devices included in the scene of the real world space,





wherein, the processing system and the subsystem, responsive to a selection of one of the menu items of the contextual menu to select an operation of a particular electronic device of the multiple electronic devices, (i) updating the contextual menu included in the virtual device to include menu items specifically for the particular electronic device and (ii) determining that a user gesture indicates a request to interact with the particular electronic device of the multiple electronic devices included in the scene of the real world space.



21. A non-transitory computer readable storage medium impressed with computer program instructions to track motion of a wearable sensor system, the computer program instructions, when executed on a processor, implement a method comprising:
detecting, from a video stream, (i) a hand of a user, (ii) multiple electronic devices included in a scene of a real world space, and (iii) one or more features of the detected hand;
determining at least one point on the hand to which a virtual device including a contextual menu can be affixed, the virtual device providing a virtual interface for interacting with the multiple electronic devices included in the scene of the real world space;
generating for display, a presentation including (i) a visual rendering of the hand and (ii) at least one instance of the virtual device affixed to the visual rendering of the hand, wherein the contextual menu included in the virtual device includes menu items facilitating a control interface for changing operational modes of the multiple electronic devices included in the scene of the real world space; and




responsive to a selection of one of the menu items of the contextual menu to select an operation of a particular electronic device of the multiple electronic devices, (i) updating the contextual menu included in the virtual device to include menu items specifically for the particular electronic device and (ii) determining that a user gesture indicates a request to interact with the particular electronic device of the multiple electronic devices included in the scene of the real world space.







18. A system including a memory and one or more processors, the memory storing computer program instructions for providing an augmented reality environment, the computer program instructions, when executed on the one or more processors, causing the one or more processors to implement the method of claim 13.
19. A non-transitory computer readable storage medium impressed with computer program instructions for providing an augmented reality environment, the computer program instructions, when executed on one or more processors, causing the one or more processors to implement the method of claim 13.


17/175,439
US 10,353,532 B1
1. A method of tracking motion of a wearable sensor system, the method including:
generating, for display, a presentation including 

















(i) a visual rendering of at least a portion of a detected appendage and (ii) at least one instance of a virtual device including a contextual menu providing a virtual interface for interacting with multiple electronic devices included in a scene of a real world space, the at least one instance of the virtual device being affixed to the visual rendering of the portion of the appendage, wherein the contextual menu included in the virtual device includes menu items facilitating a control interface for changing operational modes of at least one electronic device of the multiple electronic devices; and
responsive to a selection of one of the menu items of the contextual menu to select an operation of a particular electronic device of the multiple electronic devices,
 updating the contextual menu included in the virtual device to include menu items specifically for the particular electronic device.



2. The method of claim 1, further comprising determining that a user gesture indicates a request to interact with the particular electronic device of the multiple electronic devices included in the real world space.


3. The method of claim 1, wherein the presentation is generated for display across an interface of the wearable sensor system and wherein the method further includes 


automatically sizing the virtual device to fit the presentation based on determined motion information of the wearable sensor system with respect to at least one detected feature of the appendage.

4. The method of claim 3, wherein the automatic sizing of the virtual device further includes adjusting a size of the virtual device in relation to a size of the appendage.
5. The method of claim 1, wherein the contextual menu included in the virtual device corresponds to a unique control feature that controls a specific operation of the particular electronic device.
6. The method of claim 1, wherein the virtual device includes an ornamentation.
7. The method of claim 1, wherein the virtual device includes a scroll bar.
8. The method of claim 1, wherein the virtual device includes a knob.
9. The method of claim 1, wherein the virtual device includes a slider.
10. The method of claim 1, wherein the virtual device includes a button.
11. The method of claim 1, wherein the virtual device includes a virtual object indicating a command input.
12. A method of providing an augmented reality environment, the method including:









integrating a virtual device including a contextual command input onto a representation of a detected user body portion, the contextual command input providing an interaction with multiple electronic devices in a real world space;
generating, for display, a presentation including 

(i) a visual rendering of the user body portion and (ii) at least one instance of the virtual device affixed to the visual rendering of the user body portion, wherein the contextual command input included in the virtual device facilitates a control interface for changing operational modes of at least one electronic device of the multiple electronic devices; and
responsive to a selection of one item of the contextual command input to select an operation of a particular electronic device of the multiple electronic devices, 
updating the contextual command input included in the virtual device to include items specifically for the particular electronic device.
13. The method of claim 12, wherein the integrating includes:


determining that a user gesture indicates a request to interact with the particular electronic device of the multiple electronic devices included in the real world space; and


adjusting a size of the virtual device to correspond to a size of the representation of the user body portion.
14. The method of claim 13, wherein the adjusting includes:
sizing the virtual device to maintain a fixed relationship between the size of the virtual device and the size of the representation of the user body portion.
15. The method of claim 12, further comprising:
determining, based at least upon an identity of the user body portion, at least one point to which the virtual device can be affixed.

16. The method of claim 12, wherein one or more cameras capture a position of the user body portion in at least one of an RGB mode with ambient illumination and an infrared (IR) mode when an IR source is activated.




17. A system, comprising:
a processing system configured to
 (i) detect, from information sensed from a real world space, at least one of a position and a motion of an appendage of a user, (ii) determine 

at least one point on the appendage to which a virtual device including a contextual menu can be affixed for interacting with multiple electronic devices included in a scene of the real world space, and 


(iii) detect, from the sensed information, a finger gesture made freely in 3D space; and
a processing system configured to generate, for display, a presentation including (i) a visual rendering of at least a portion of a detected appendage and 
(ii) at least one 
instance of a virtual device including a contextual menu providing a virtual interface for interacting with multiple electronic devices included in a scene of a real world space, the at least one instance of the virtual device being affixed to the visual rendering of the portion of the appendage, wherein the contextual menu included in the virtual device includes menu items facilitating a control interface for changing operational modes of at least one electronic device of the multiple electronic devices,
wherein, the processing system, responsive to a selection of one of the menu items of the contextual menu to select an operation of a particular electronic device of the multiple electronic devices, 
updating the contextual menu included in the virtual device to include menu items specifically for the particular electronic device.










18. A non-transitory computer readable storage medium impressed with computer program instructions to track motion of a wearable sensor system, the computer program instructions, when executed on a processor, implement a method comprising:













generating for display, a presentation including (i) a visual rendering of the at least a portion of a detected appendage and 
(ii) at least one instance of a virtual device including a contextual menu providing a virtual interface for interacting with multiple electronic devices included in a scene of a real world space, the at least one instance of the virtual device being affixed to the visual rendering of the portion of the appendage, wherein the contextual menu included in the virtual device includes menu items facilitating a control interface for changing operational modes of at least one electronic device of the multiple electronic devices; and
responsive to a selection of one of the menu items of the contextual menu to select an operation of a particular electronic device of the multiple electronic devices, updating the contextual menu included in the virtual device to include menu items specifically for the particular electronic device.

1. A method of tracking motion of a wearable sensor system, the method including:
capturing a video stream of a scene of a real world space using at least one camera electronically coupled to the wearable sensor system;
detecting, from the captured video stream, (i) a hand of a user, (ii) multiple electronic devices included in the scene of the real world space, and (iii) one or more features of the detected hand;
determining at least one point on the hand to which a virtual device including a contextual menu can be affixed, the virtual device providing a virtual interface for interacting with the multiple electronic devices included in the scene of the real world space;
generating for display, a presentation output based on information from the at least one camera, the presentation output including (i) a visual rendering of the hand and (ii) at least one instance of the virtual device affixed to the visual rendering of the hand, 





wherein the contextual menu included in the virtual device includes menu items facilitating a control interface for changing operational modes of the multiple electronic devices included in the scene of the real world space; and
responsive to a selection of one of the menu items of the contextual menu by a detected finger gesture to select an operation of a particular electronic device of the multiple electronic devices, (i) updating the contextual menu included in the virtual device to include menu items specifically for the particular electronic device and (ii) detecting, from the captured video stream, a finger gesture made freely in 3D space and determining that the finger gesture detected from the captured video stream and made freely in the 3D space indicates a request to interact with the particular electronic device of the multiple electronic devices included in the scene of the real world space.

2. The method of claim 1, wherein the presentation output is generated for display across an interface of the wearable sensor system.

3. The method of claim 2, further including automatically sizing the virtual device to fit the presentation output based on determined motion information of the wearable sensor system with respect to at least one feature of the detected one or more features of the hand.

4. The method of claim 3, wherein the automatic sizing of the virtual device further includes adjusting a size of the virtual device in relation to a size of the hand.
6. The method of claim 1, wherein the contextual menu included in the virtual device corresponds to a unique control feature that controls a specific operation of the particular electronic device.
7. The method of claim 1, wherein the virtual device includes an ornamentation.
8. The method of claim 1, wherein the virtual device includes a scroll bar.
9. The method of claim 1, wherein the virtual device includes a knob.
10. The method of claim 1, wherein the virtual device includes a slider.
11. The method of claim 1, wherein the virtual device includes a button.
12. The method of claim 1, wherein the virtual device includes a virtual object indicating a command input.
13. A method of providing an augmented reality environment, the method including:
capturing a position of a user body portion and multiple electronic devices within a field of view of one or more cameras;
rendering for display, a representation of the user body portion;
determining at least one point on the rendered representation of the user body portion to which a virtual device including a contextual command input can be affixed;
integrating the virtual device including the contextual command input onto the rendered representation of the user body portion; and


generating for display, a presentation output based on information from the one or more cameras, the presentation output including
 (i) a visual rendering of the user body portion and (ii) at least one instance of the virtual device affixed to the visual rendering of the user body portion, wherein the contextual command input included in the virtual device facilitates a control interface for changing operational modes of the multiple electronic devices; 
and
responsive to a selection of one item of the contextual command input by a detected finger gesture to select an operation of a particular electronic device of the multiple electronic devices, (i) updating the contextual command input included in the virtual device to include items specifically for the particular electronic device and (ii) detecting, from a captured video stream, a finger gesture made freely in 3D space and determining that the finger gesture detected from the captured video stream and made freely in the 3D space indicates a request to interact with the particular electronic device of the multiple electronic devices included in the field of view.

14. The method of claim 13, wherein the integrating includes: adjusting a size of the virtual device to correspond to a size of the rendered representation of the user body portion.
15. The method of claim 14, wherein the adjusting includes:
sizing the virtual device to maintain a fixed relationship between the size of the virtual device and the size of the rendered representation of the user body portion.
16. The method of claim 13, wherein the determining of the at least one point includes:
determining, based at least upon an identity of the user body portion, the at least one point to which the virtual device can be affixed.
17. The method of claim 13, wherein the one or more cameras capture the position of the user body portion in at least one of an RGB mode with ambient illumination and an infrared (IR) mode when an IR source is activated.




18. A system, comprising:
a sensory system including one or more optical sensors configured to sense information of a real world space;
a processing system configured to (i) determine, from the information sensed by the sensory system, at least one of a position and a motion of a hand of a user, (ii) determine at least one point on the hand to which a virtual device including a contextual menu item can be affixed for interacting with multiple electronic devices included in a scene of the real world space, (iii) detect multiple electronic devices included in a scene of the real world space and (iv) detect, from a captured video stream of the scene of the real world space, a finger gesture made freely in 3D space; and
a wearable rendering subsystem configured to display a presentation including (i) a visual rendering of the hand and (ii) at least one instance of the virtual device affixed to the visual rendering of the hand, 




wherein the contextual menu item included in the virtual device includes menu items facilitating a control interface for changing operational modes of the multiple electronic devices included in the scene of the real world space,
wherein, the processing system and the wearable rendering subsystem, responsive to a selection of one of the menu items of the contextual menu by a detected finger gesture to select an operation of a particular electronic device of the multiple electronic devices, (i) updating the contextual menu included in the virtual device to include menu items specifically for the particular electronic device and (ii) detecting, from the captured video stream, a finger gesture made freely in 3D space and determining that the finger gesture detected from the captured video stream and made freely in the 3D space indicates a request to interact with the particular electronic device of the multiple electronic devices included in the scene of the real world space.

19. A non-transitory computer readable storage medium impressed with computer program instructions to track motion of a wearable sensor system, the instructions, when executed on a processor, implement a method comprising:
capturing a video stream of a scene of a real world space using at least one camera electronically coupled to the wearable sensor system;
detecting, from the captured video stream, (i) a hand of a user, (ii) multiple electronic devices included in the scene of the real world space, and (iii) one or more features of the detected hand;
determining at least one point on the hand to which a virtual device including a contextual menu item can be affixed, the virtual device providing a virtual interface for interacting with the multiple electronic devices included in the scene of the real world space;
generating for display, a presentation output based on information from the at least one camera, the presentation output including (i) a visual rendering of the hand and 
(ii) at least one instance of the virtual device affixed to the visual rendering of the hand, 




wherein the contextual menu item included in the virtual device is determined so as to facilitate a control interface for changing operational modes of the multiple electronic devices included in the scene of the real world space; and

responsive to a selection of one of the menu items of the contextual menu by a detected finger gesture to select an operation of a particular electronic device of the multiple electronic devices, (i) updating the contextual menu included in the virtual device to include menu items specifically for the particular electronic device and (ii) detecting, from the captured video stream, a finger gesture made freely in 3D space and determining that the finger gesture detected from the captured video stream and made freely in the 3D space indicates a request to interact with the particular electronic device of the multiple electronic devices included in the scene of the real world space.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. RAFII US8836768B1, WHEELER US20130246967A1, BRADSKI US20160026253A1, KAZAMA US6111580.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE L MCDOWELL, JR whose telephone number is (571)270-3707. The examiner can normally be reached Mon-Thurs 5:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612